The Opinion of the Court was delivered by Thomas, J. This case was disposed of at the last term of this Court, (3 Gilm. 311,) and again comes before us on a re-hearing, granted at the present term on the appellee’s petition. The error for which the judgment of the Circuit Court was reversed, was found in its proceeding to try the issues formed on several of defendant’s pleas, and rendering judgment thereon against him, when his plea of payment remained wholly unanswered. An amended record has been filed by leave of the Court, from the inspection of which it appears that a replication to the defendant’s said plea of payment was in fact filed before the trial of the cause in the Circuit Court, but inadvertently omitted from the transcript of the record prepared and sent up by the clerk, on which the Court acted. That ground of error being thus removed, and the Court having held that the opinions and proceedings of the Circuit Court were in no other respect erroneous, its judgment is affirmed with costs. Judgment affirmed.